Exhibit 99.h(2)(iv) FINANCIAL SERVICES AGREEMENT AGREEMENT made as of the 1st day of June1996, by and between (i)Compass Capital Group,Inc. (“Compass”), a Delaware Corporation; (ii)PFPC Inc. (iii)Merrill Lynch Financial Data Services,Inc. (“MLFDS”) a Florida corporation; and (iv)Merrill Lynch, Pierce, Fenner& Smith Incorporated (“MLPF&S”), a Delaware corporation. WITNESSETH: WHEREAS, Compass Capital Funds (“Compass Funds”) is an investment company registered under the Investment Company Act of 1940, as amended (the “Act”) consisting of each of the Portfolios listed on Schedule A hereto as such schedule may be amended from time to time (each, a “Fund”); and WHEREAS, Compass is the Co-Administrator for Compass Funds; and WHEREAS, PFPC Inc. is the transfer agent, dividend disbursing agent, and shareholder servicing agent for Compass Funds; and WHEREAS,
